Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-3, 6-9, 11, 13, 16-22 are allowed over the prior art of record and in light of applicant’s arguments. Claims 4-5, 10, 12, and 14-15 have been canceled.
The Terminal disclaimer has been received and approved by the USPTO.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach and suggest a server configured to:
receive a push message from a push initiator, wherein the push message comprises content, a user identifier (ID) and a push initiator ID, wherein the user ID indicates an electronic device to which the push message is to be sent, wherein the push initiator ID corresponds to the push initiator, and wherein the push initiator is trusted by the server; determine the electronic device based on the user ID; compare a number of bytes of the content of the push message with a maximum message size, wherein the maximum message size is a maximum number of bytes allowed for the content of the push message; and based on the content length of the push message not exceeding the maximum message size, send the push message to the electronic device; and the electronic device, configured to: receive the push message from the server outside of a valid time period; and store the push message without a notification.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454